Citation Nr: 9924920	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO assigned a 10 percent rating for a low back disability, 
currently described as low back strain.

The veteran provided testimony at a hearing at the Board's 
offices in Washington, D.C., in June 1999, before Jeff 
Martin, who is a Member of the Board, and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 1991).


REMAND

The veteran is seeking a disability rating higher than the 
current 10 percent rating for his service-connected low back 
disability.  He asserts that the manifestations of his low 
back disability, including constant, severe pain, warrant a 
higher rating.  The Board finds that additional evidence is 
needed to determine the current manifestations of the 
veteran's low back disability.  While the veteran has 
received VA outpatient treatment for his low back disorder, 
he has not had a VA medical examination of his back since 
July 1993, and that examination did not address all of the 
factors that are relevant in evaluating a back disability.  
Therefore, a new examination of the veteran's back should be 
performed.

In addition, the veteran has argued, and has submitted 
supporting medical opinion, that his low back disability may 
warrant a different diagnosis or additional diagnoses beyond 
the diagnosis of low back strain that the RO used to describe 
the disability.  In the new examination, the examining 
physician should consider the veteran's medical records and 
current findings, and provide an opinion as to the 
appropriate diagnosis of the veteran's low back disability.

While the Board regrets the delay involved in remanding this 
case, the Board feels that proceeding with a decision on the 
merits at this time might not withstand scrutiny by The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999).  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Arnesen 
v. Brown, 8 Vet. App. 432 (1995).  For that reason, and to 
ensure that the RO has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should schedule the veteran 
for a VA orthopedic examination for the 
purpose of ascertaining the severity of 
his low back disability.  It is very 
important that the examining physician be 
afforded an opportunity to review the 
veteran's claims file and a copy of this 
remand prior to the examination.  The 
examination should include all necessary 
tests and studies.

	The veteran's low back should be 
examined for both active and passive 
ranges of motion, measured in degrees.  
The examiner should also be asked to note 
the normal range of motion of the lumbar 
spine.

	(CONTINUED ON NEXT PAGE)

	The examiner should indicate whether 
the veteran has neuropathy or other signs 
consistent with a disc disorder, and 
should describe the nature, severity, and 
persistence of any such symptoms.  The 
examiner should indicate whether the 
veteran has muscle spasm in his low back.

	Additionally, the examiner should be 
requested to determine whether the 
veteran's low back exhibits pain on 
motion, weakened movement, excess 
fatigability, diminished endurance, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, diminished endurance, or 
incoordination.

	The examiner should also be asked to 
express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups, or when the low 
back is subjected to physical activity 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

	Finally, based on a review of the 
record and the results of the new 
examination, the examiner should provide 
a diagnosis for the veteran's low back 
disability.  The examiner should explain 
his or her conclusions.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





